DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/21 and 11/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loreit et al., US 20130320972
Regarding claim 1, Loreit discloses a magnetic sensor (fig. 14; 50) comprising: 
at least one magnetoresistive element whose resistance changes with an external magnetic field (Fig. 14; resistor 20 with sensing element 10 having amr stripe 48); and 

the coil includes at least one conductor portion (Fig. 14; flip conductor sublayer 38-1), 
the coil magnetic field includes a partial magnetic field generated by each of the at least one conductor portion (Fig. 14; flip conductor sublayers 38-1 and 38-2 having current produces flip magnetic field Hflip), and 
the at least one conductor portion is each located at a position such that the partial magnetic field generated by the conductor portion is applied to one of the at least one magnetoresistive element, the one corresponding to the conductor portion (Figs. 6, 9 and 14 ; Conductor stripes 32 positioned at multiple/different MR elements 10, therefore  a magnetic field produced is applied to the corresponding MR element), extends along an imaginary curve curving to protrude in a direction away from the corresponding magnetoresistive element (Fig. 14; conductor stripes 34, 36 connected through via 42 which forms a u-shape and can also be in a measndering shape or a spiral shape as stated in ¶[0007]; therefore, if a MR element 10 in the center is considered the at least one MR element, the conductor extends along a U-shaped/ meandering or spiral curve to protrude away from said element).
Regarding claim 2, Loreit discloses further comprising a support member that supports the at least one magnetoresistive element (Fig. 14; substrate 64), wherein the support member includes a top surface opposed to the at least one magnetoresistive element and a bottom surface located on a side opposite to the top surface (substrate 64 comprises a top and bottom surface).

Regarding claim 8, further comprising an insulating layer that covers the at least one magnetoresistive element and the top surface of the support member, wherein the at least one conductor portion is located on the insulating layer (Fig. 14; compensation conductor is arranged on an insulating layer and is between MR 10 and flip conductor therefore it covers the MR element and the support member).
Regarding claim 9, Loreit discloses wherein: the at least one magnetoresistive element each includes a stack of a plurality of layers (Fig. 14; MR element 10 comprises stripe 48 and barberpole structure 16); and the at least one conductor portion each extends in part in parallel with surfaces of the layers constituting one of the at least one magnetoresistive element, the one corresponding to the conductor portion (Fig. 14; flip conductor stripe 32 extends in parallel to the MR element 10 as shown in fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loreit et al., US 20130320972 in view of Bauer et al., US 20080106273

Regarding claim 4, Loreit teaches: the at least one magnetoresistive element each includes a bottom surface opposed to the support member but is silent in the bottom surface of each of the at least one magnetoresistive element is a curved surface curving along the curved surface portion.  Bauer teaches wherein: the at least one magnetic element each includes a bottom surface opposed to the support member (Fig. 12, 13; magnetic wire 136 with coil elements 14); and the bottom surface of each of the at least one magnetic element is a curved surface curving along the curved surface portion (Fig. 13 as shown).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the curved shape of the substrate and magnetic element as taught by Bauer into the device of Loreit for the benefit of providing magnetic elements to be oriented in different direction to sense a portion of interest (¶[0162], Bauer).
Claim 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loreit et al., US 20130320972 in view of Kawakami et al., US 9,594,130
Regarding claim 10, Loreit discloses wherein: the at least one magnetoresistive element each includes a stack of a plurality of layers (Fig. 14; MR element 10 comprises stripe 48 and barberpole structure 16).  Loreit is silent in at least one conductor portion each extends in part in non-parallel with surfaces of the layers constituting one of the at least one magnetoresistive element, the one corresponding to the conductor portion.  However, Kawakami teaches at least one conductor portion each extends in part in non-parallel with surfaces of the layers constituting one of the at least one magnetoresistive element, the one corresponding to the conductor portion (Fig. 17; MR element 32 in the center part with coil 33 extending in angled, inclined direction to the sensor 32).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kawakami into the device of Loreit for the benefit of providing magnetic field directions which are distributed so that an intensity of a detection field is attenuated by the MR sensor which would provide for a greater sensitivity in detection (Col. 14 lines 5-20; Summary). 
Regarding claim 14, Loreit is silent in wherein: the at least one magnetoresistive element each includes a magnetization pinned layer having first magnetization whose direction is fixed and a free layer having second magnetization whose direction is changeable with the external magnetic field; and the coil magnetic field is intended to orient the direction of the second magnetization of the free layer to a predetermined direction. However, Kawakami discloses a magneto resistive sensor wherein at least one magnetoresistive element each includes a magnetization pinned layer having first magnetization whose direction is fixed (Fig. 3, fixed layer 114) and a free layer having second magnetization whose direction is changeable with the magnetization direction of the free layer 116 rotates in response to the externally applied magnetic field magnetization direction of the free layer 116 rotates in response to the externally applied magnetic field”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the MR sensor as taught by Kawakami into the device of Loreit having a MR sensor as the substitution of one known element for another would obtain the predictable result of detecting a magnetic field which is external to the MR sensor.

Allowable Subject Matter
Claim 5, 6, 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, prior art does not disclose or suggest: “the curved surface portion of the top surface of the support member includes a center portion that extends along a first direction and is located at a center of the curved surface portion in a second direction orthogonal to the first direction, and a first side portion and a second side portion that are located on both sides of the center portion in the second direction; the first side portion and the second side portion are two curved slopes that are located at positions closer to the bottom surface of the support member than the center portion is, and a distance between which increases toward the bottom surface of the support member; and the at least one magnetoresistive element is located on the first side portion” in combination with all the limitations of claim 5. 

Regarding claim 11, prior art does not disclose or suggest: “the coil magnetic field further includes a second partial magnetic field generated by each of the at least one second conductor portion; the at least one second conductor portion is located on the bottom surface side of the support member; and the at least one second conductor portion is each located at a position such that the second partial magnetic field generated by the second partial portion is applied to one of the at least one magnetoresistive element, the one corresponding to the second conductor portion” in combination with all the limitations of claim 11.
Claims 12-13 are dependent on claim 11 and are therefore also allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEBA POTHEN/Examiner, Art Unit 2868